DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the α-phase titanium" in line 11 and “the wire shaping process” in line 20. There is insufficient antecedent basis for these limitations in the claim. Before line 11, an α-phase titanium is not introduced, making it unclear if the α-phase is a result of the solid solution or present before the quenching step and before line 20, a wire-shaping process is not discussed, so it is unclear which steps fall under the wire-shaping process.
Claims 2-20 are rejected as depending on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 10-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 10 depends on claim 1, which states “α-phase titanium content being less than or equal to 5% by volume,” and fails to further limit this range stating “the α-phase titanium content being less than or equal to 10% by volume,” in which a dependent claim cannot broaden a narrow range from the independent claim.
Claims 11-15 are rejected as depending on claim 10.
Claim 16 exhibits the same problem, though also dependent on claim 10, when stating “the α-phase titanium content being greater than 10% by volume.”
Claims 17-18 are rejected as depending on claim 16.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (WO 2005/045532) in view of Ishii (US Pub. No. 2002/0174922) and Helmenstine ("Ductile Definition and Examples").

Regarding Claim 1, Hara discloses a timepiece spring (Page 5, line 10 teaching the claimed “a balance spring intended to be fitted to a balance of a timepiece movement”) of a titanium alloy with vanadium group content of 20-80 mass% (Page 5, lines 8-10 teaching the claimed “a niobium and titanium alloy containing niobium: the remainder to 100 wt%; titanium: 

Hara does not disclose a step of β-quenching said blank with a given diameter, such that the titanium of said alloy is essentially in solid solution form with β-phase niobium, the α-phase titanium content being less than or equal to 5% by volume, the winding step prior to the final heat treatment step, and prior to the deformation step, a step of depositing, on the alloy blank, a surface layer of a ductile material chosen from the group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB, to facilitate the wire shaping process, the thickness of the deposited ductile material layer is chosen such that the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire is less than 1.
Ishii discloses β-phase titanium alloy bar wire is produced by subjecting to solution treatment or hot rolling at a temperature more than transformation temperature followed by cold working ([0006] teaching the claimed “a step of β-quenching said blank with a given diameter”). Ishii teaches that example β-stabilizing elements include vanadium and chromium ([0003] teaching the claimed “the titanium of said alloy is essentially in solid solution form with β-phase niobium”). Ishii discloses a method for producing β-Titanium alloy wire by reducing the diameter by cold wire-drawing followed by heat treatment and a first aging process for precipitation strengthening ([0041] additionally teaching the claimed “at least one deformation step of said alloy alternated with at least one heat treatment step”). Ishii further discloses the first aging process allows fine α-phase to be precipitated in the β-phase ([0042]). Ishii does not specify a volume percent of α-titanium, but discloses that it is preferable to get a structure free from α-phase before cold wire-drawing ([0058]), so the α-phase titanium is not present after quenching, teaching the claimed “the α-phase titanium content being less than or equal to 5% by volume.” 
Therefore, it would have been obvious for one of ordinary skill in the art to ensure a β-phase solid solution as disclosed by Ishii in order to increase wire drawability, add a final heat treatment step like the second aging step disclosed by Ishii to remove processing strain from wire drawing and winding, and add a coating to the blank prior to wire drawing to prevent titanium oxide formation and increase wire drawability and lubricity disclosed by Ishii to the process disclosed by Hara.

	Hara and Ishii combined do not disclose the group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB.
	However, Helmenstine teaches that ductility is a physical property of a material associated with the ability to be stretched into a wire without breaking (“Ductile Definition”). Helmenstine discloses examples of ductile materials include gold, silver, and copper (“Examples” teaching the claimed “group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB”). 


Regarding Claim 5, modified Hara discloses all of the limitations as set forth above for claim 1 and Ishii further discloses reducing the diameter by cold wire-drawing ([0041] teaching the claimed “wherein the deformation step comprises a wire drawing and/or a rolling process”).

Regarding Claim 6, modified Hara discloses all of the limitations as set forth above for claim 5 and Ishii further discloses that during the second aging process, the tension of the titanium alloy wire is controlled by a fixed roller and movable roller ([0091] teaching the claimed “wherein the last deformation treatment applied to the alloy is a rolling process”).

Regarding Claim 9, modified Hara discloses all of the limitations as set forth above for claim 1 and Ishii further discloses the first aging process is performed for 12 hours at a temperature of 450°C (Table 1, Embodiment 1 teaching the claimed “wherein the heat treatment is performed for a duration of between 1 hour and 80 hours at a temperature comprised between 350°C and 700°C”). When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see In re Petering and MPEP § 2131.03).

Regarding Claim 10, modified Hara discloses all of the limitations as set forth above for claim 1 and Ishii further discloses fine α-phase is plentifully precipitated in the β-phase ([0042] teaching the claimed “such that the niobium and titanium alloy of the balance spring obtained retains a structure in which the titanium of said alloy is essentially in solid solution form with β-
Therefore, it would have been obvious for one of ordinary skill in the art to control the number of heat treatment and deformation steps to control the α-phase titanium content and maintain good workability of the titanium alloy wire.
Although, a specific volume percent of α-titanium is not specified, the teachings of Ishii indicate that the precipitated amount of α-phase titanium can be controlled to be less than or equal to 10% by volume. 

Regarding Claim 11, modified Hara discloses all of the limitations as set forth above for claim 10 and Ishii further discloses a diameter of wire just after solution treatment of 2.94 (Table 2, Embodiment 2) and final wire diameter of 0.5 (Table 1, Embodiment 2). Utilizing the conventional formula provided in the instant Specification (Page 12, lines 5-8),                         
                            2
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            2.94
                                        
                                        
                                            0.5
                                        
                                    
                                
                            
                            =
                            3.54
                        
                    , which teaches the claimed “comprises a single deformation step with a deformation rate comprised between 1 and 5.”

Regarding Claim 12, modified Hara discloses all of the limitations as set forth above for claim 10 and Ishii further discloses solution treatment followed by wire drawing using holey die ([0091] lines 1-8 teaching the claimed “wherein after the β quenching step, the method comprises a deformation step”). Ishii further discloses the titanium alloy wire was wound onto the winding reel ([0091] lines 19-20 teaching the claimed “a winding step”) and was inserted into 

Regarding Claim 13, modified Hara discloses all of the limitations as set forth above for claim 12 and further discloses inserting the wire into an electric furnace for the first aging process ([0091] lines 9-12 teaching the claimed “wherein the method comprises an intermediate heat treatment step”).

Regarding Claim 14, modified Hara discloses all of the limitations as set forth above for claim 10 and Ishii further discloses the first aging process is performed for 6 hours at a temperature of 550°C (Table 1, Embodiment 4 teaching the claimed “wherein the heat treatment is performed for a duration of between 5 hours and 10 hours at a temperature comprised between 350°C and 600°C”). When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see In re Petering and MPEP § 2131.03).

Regarding Claim 15, modified Hara discloses all of the limitations as set forth above for claim 14 and Ishii further discloses the second aging process is performed for 5 hours at a temperature of 450°C (Table 1, Embodiments 1 and 3 teaching the claimed “wherein the heat treatment is performed for a duration of between 3 hours and 6 hours at a temperature comprised between 400°C and 500°C”).

Regarding Claim 16, modified Hara discloses all of the limitations as set forth above for claim 10 and Ishii further discloses fine α-phase is plentifully precipitated in the β-phase ([0042] teaching the claimed “a niobium and titanium alloy of two-phase microstructure is obtained comprising a solid solution of niobium with β-phase titanium and a solid solution of niobium with 
 
Regarding Claim 17, modified Hara discloses all of the limitations as set forth above for claim 10 and Ishii further discloses a diameter of wire just after solution treatment of 2.94 mm (Table 2, Embodiment 2) and final wire diameter of 0.5 mm ([0101]). Utilizing the conventional formula provided in the instant Specification (Page 12, lines 5-8),                         
                            2
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            2.94
                                        
                                        
                                            0.5
                                        
                                    
                                
                            
                            =
                            3.54
                        
                    , which teaches the claimed “wherein each deformation is performed with a deformation rate comprised between 1 and 5.” Ishii further discloses a lower limit of the final diameter of 0.01 mm ([0124]), which the cumulative total can be calculated,                         
                            2
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            2.94
                                        
                                        
                                            0.01
                                        
                                    
                                
                            
                            =
                            11.37
                        
                    , teaching the claimed “the cumulative total of deformations over all of said succession of sequences leading to a total deformation rate comprised between 1 and 14.”

Regarding Claim 18, modified Hara discloses all of the limitations as set forth above for claim 16 and Ishii further discloses the first aging process is performed for 24 hours at a temperature of 425°C (Table 1, Embodiment 2 teaching the claimed “wherein the heat treatment is performed for a duration of between 15 hours and 75 hours at a temperature comprised between 350°C and 500°C”).

Regarding Claim 19, modified Hara discloses all of the limitations as set forth above for claim 1 and Ishii further discloses the ratio of cross section area of the outer shroud is 30 to 50% ([0068] teaching the claimed “wherein the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire is less than 0.5”). 

Regarding Claim 20, modified Hara discloses all of the limitations as set forth above for claim 1 and Ishii further discloses the ratio of cross section area of the outer shroud is 30 to 50% ([0068] teaching the claimed “wherein the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire is comprised between 0.01 and 0.4”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (WO 2005/045532), Ishii (US Pub. No. 2002/0174922), and Helmenstine ("Ductile Definition and Examples") as applied to claim 1 above, and further in view of Dick (US Patent No. 349,572).

Regarding Claim 2, modified Hara does not disclose wherein the method comprises, after the deformation step, a step of eliminating said surface layer of ductile material.
However, Dick discloses inclosing strains within fine tubes of copper or other soft or ductile metal (Page 1, lines 42-46), drawing the tubes to achieve the desired form (Page 1, lines 55-65), and after the metallic coating is removed by immersion in nitric acid or by electrolysis (Page 1, lines 72-77 teaching the claimed “after the deformation step, a step of eliminating said surface layer of ductile material”). Dick teaches that enclosing the filaments in the tube of ductile material strengthens the filament mechanically (Page 1, lines 90-91) and such tubes are usually made for watch-makers, jewelers, and opticians (Page 1, lines 46-48).
Therefore, it would have been obvious for one of ordinary skill in the art to remove the ductile material of modified Hara after deformation as disclosed by Dick in order to strengthen the wire mechanically as taught by Dick, which watchmakers commonly use.

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (WO 2005/045532), Ishii (US Pub. No. 2002/0174922), and Helmenstine ("Ductile Definition and Examples") as applied to claim 1 above, and further in view of Tobenas Borron (US Pub. No. 2015/0185701).

Regarding Claim 3, modified Hara discloses all of the limitations as set forth above for claim 1 and Ishii further discloses that the outer shroud was adhered to the center core ([0111]) and strongly integrated by roller die processing, cold wire-drawing and heat treatment to obtain the requested wire ([0113]). Because Ishii does not disclose removal of the outer shroud and states its strong integration, it is determined that the wire retains the ductile layer, teaching the claimed “wherein the surface layer of ductile material is retained.” Modified Hara does not disclose the thermoelastic coefficient of the niobium and titanium alloy being adapted accordingly.
However, Tobenas Borron discloses a prior art method of coating on a hairspring which solves the frequency stability of the balance-spring oscillator or resonator when the temperature varies ([0004]) in which the thermoelastic coefficient of the hairspring is precisely varied ([0004]). Tobenas Borron further discloses a method for improving the frequency stability of a balance-spring oscillator over time ([0005]) in which layers are deposited on the component ([0026]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to modify the thermoelastic coefficient as disclosed by Tobenas Borron of the alloy in modified Hara in order to solve the frequency stability of the balance-spring oscillator when the temperature varies and over time as taught by Tobenas Borron.

Regarding Claim 4, modified Hara discloses all of the limitations as set forth above for claim 3 and Tobenas Borron further discloses depositing layers ([0033] teaching the claimed “a 2O3 and TiO2 ([0050] teaching the claimed “chosen from the group containing copper, nickel, cupronickel, cupro manganese, silver, nickel phosphorus NiP, nickel-boron NiB, gold, chosen to be different from the ductile material of the surface layer, Al2O3, TiO2, SiO2, and AlO”). Tobenas Borron teaches that the multilayer structure makes it possible to obtain excellent rate stability ([0050]) and further teaches that the process has the advantages of deposition being performed at low temperature without affecting crystal structure of the hairspring ([0062]).
Therefore, it would have been obvious for one of ordinary skill in the art to add oxide layers as disclosed by Tobenas Borron in order to increase rate stability without altering the crystal structure of the niobium and titanium alloy of modified Hara.

Regarding Claim 7, modified Hara discloses all of the limitations as set forth above for claim 1 but does not discloses wherein the total deformation rate, the number of heat treatments and the heat treatment parameters are chosen to obtain a balance spring having a thermoelastic coefficient as close as possible to 0.
However, Tobenas Borron teaches that precisely controlling the thermoelastic coefficient of the hairspring increases the frequency stability of the balance-spring oscillator ([0004]). Tobenas Borron discloses a method of depositing layers of coating on the hairspring, in which the first and second layers have a negative thermoelastic coefficient ([0088]) and the base and at least one of the layers have thermoelastic coefficients of opposite signs ([0089] opposite signs teaching the claimed “thermoelastic coefficient as close as possible to 0”). Tobenas Borron further discloses it is necessary to take into account the various treatments performed during the manufacture of the hairspring, in order to obtain a thermoelastic coefficient suitable for preparing a balance-spring oscillator ([0090] teaching the claimed “wherein the total deformation rate, the number of heat treatments and the heat treatment parameters are chosen to obtain a balance spring having a thermoelastic coefficient as close as possible to 0”).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (WO 2005/045532), Ishii (US Pub. No. 2002/0174922), and Helmenstine ("Ductile Definition and Examples") as applied to claim 1 above, and further in view of Hao (US Patent No. 7,722,805).

Regarding Claim 8, modified Hara discloses all of the limitations as set forth above for claim 1 and Ishii further discloses the β-titanium wire was subjected to solid solution treatment under a temperature of 850°C for 10 minutes ([0091] lines 1-4 teaching the claimed wherein said β-quenching step is a solution treatment, with a duration comprised between 5 minutes and 2 hours at a temperature comprised between 700°C and 1000°C”). Modified Hara does not discloses under vacuum or followed by gas cooling.
However, Hao discloses a method of producing a titanium alloy with extra low modulus (Column 2, lines 55-56), and further discloses example 1 in which samples were encapsulated in quartz (Column 5, lines 30-31 teaching the claimed “under vacuum”) and solution-treated at 850°C for 30 min and then air cooled for 20 s (Column 5, lines 31-33 teaching the claimed “followed by gas cooling”). Hao teaches that the solution treatment improves elongation (Column 3, lines 12-14) and the titanium alloy produced by this method has superelasticity, shape memory, damping, low modulus, high strength, good corrosion resistance, and biocompatibility (Column 3, lines 26-28).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to adjust the solution treatment of Ishii in modified Hara to the treatment disclosed by Hao .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 3 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of copending Application No. 16/214,257 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-25 of copending Application No. 16/214,257 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because although claim 1, lines 20-22 states “the thickness of the deposited ductile material layer is chosen such that the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire is less than 1 and claim 9, lines 21-22 states “said surface layer of ductile material being retained on the balance spring, the thermoelastic coefficient of the niobium and titanium alloy being adapted accordingly,” the dependent claims 3 and 10 state identical matter. Because the subject matter overlaps and subsequent dependent claims use identical language, the claims pertain to the same invention and are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,795,317 in view of Ishii (US Pub. No. 2002/0174922). 

Claim 22 overlaps with claim 1 of the instant application because claim 22 is dependent on claim 20, further dependent on claim 9. Claim 9 of US Patent No. 10,795,317, the independent claim which claim 22 ultimately depends on, states a method for manufacturing a spiral timepiece spring comprising, in the following order: producing a blank from a binary alloy comprising niobium and titanium, and which comprises: niobium: the remainder to 100%; a proportion by mass of titanium greater than or equal to 45.0% of the total and less than or equal to 48.0% of the total; traces of other components among O, H, C, Fe, Ta, N, Ni, Si, Cu, Al, each of said trace components being comprised between 0 and 1600 ppm by mass of the total, and the sum of said traces being less than or equal to 0.3% by mass; performing a treatment cycle including a prior beta-quenching treatment to a given diameter, such that the entire structure of 
These claims of Patent No. 10,795,317 state all of the limitations of claim 1 of the instant except “the α-phase titanium content being less than or equal to 5% by volume,” where the patented states “the α-phase titanium content being greater than or equal to 10% by volume.”
However, Ishii teaches that the α-phase titanium alloy has good oxidation-resistance under a high temperature but is poor in workability ([0004]) and further teaches that when α-phase and β-phase coexist, the titanium alloy has a high specific strength and high ductility, but 
Therefore, it would have been obvious for one of ordinary skill in the art to control the deformation/precipitation steps to regulate percent of α-titanium phase depending on the desired strength and to decrease fraction of α-phase to 5% by volume or less when a high specific strength is not needed and workability needs to remain high.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARENA J EDUN whose telephone number is (571)272-0985.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.J.E./Examiner, Art Unit 1735     

                                                                                                                                                                                                   /KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735